DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8, 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otani et al. (2012/0274931).
Claim 1
Otani et al. (2012/0274931) discloses an illumination system applying illumination light (Fig. 4, Ref. 101, 109) to the inspection object (Fig. 4, Ref. 1); a detection unit (Fig. 4, Ref. 111) that detects scattered light caused by applying the illumination light (Fig. 4, Ref. 101, 109) to the inspection object (Fig. 4, Ref. 1) and reflected from the inspection object (Fig. 4, Ref. 1)(Para. 0063), and outputs a detection signal indicating intensity of the scattered light (Fig. 4, Ref. 111 is connected to control system Ref. 10 ); and a signal processing unit (Fig. 4, Ref. 10) that calculates a state of the inspection object (Fig. 4, Ref. 1) using the detection signal, wherein the signal processing unit (Fig. 4, Ref. 10) uses a history of detection signals (Fig. 38, Ref 805) previously output by the detection unit (Fig. 4, Ref. 111) to predict whether a signal level of a detection signal subsequently (Fig. 38, Ref. 803) output by the detection unit (Fig. 4, Ref. 111)  respective associated units of the illumination optical system and the detection optical system are controlled).  

    PNG
    media_image1.png
    650
    448
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    338
    450
    media_image2.png
    Greyscale

Claim 6
 	Otani et al. (2012/0274931) discloses predicting (Fig. 38, Ref. 803) that a signal level of a detection signal subsequently output by the detection unit (Fig. 4, Ref. 111) exceeds the predetermined threshold (Para. 0211; difference between recorded and ideal value), the signal processing unit changes (Fig. 4, Ref. 10; Fig. 38, Ref. 800) operation of the illumination system to reduce light quantity of the illumination light to be applied to the inspection object (Para.  respective associated units of the illumination optical system and the detection optical system are controlled).  
Claim 8
  	Otani et al. (2012/0274931) discloses the detection unit (Fig. 4, Ref. 111) includes a sensor that detects photons reflected from the inspection object (Fig. 4, Ref. 1) to detect the scattered light, and the signal processing unit (Fig. 4, Ref. 10) reduces detection sensitivity of the sensor when predicting that a signal level of a detection signal subsequently output by the detection unit exceeds the predetermined threshold (Para. 0210-0212; respective associated units of the illumination optical system and the detection optical system are controlled).  
Claim 10
  	Otani et al. (2012/0274931) discloses a signal level of the detection signal exceeds an inspection threshold, the signal processing unit (Fig. 4, Ref. 10) determines that the inspection object (Fig. 4, Ref. 1) has a defect at a portion irradiated with the illumination light (Fig. 4, Ref. 101, 109), and the signal processing unit (Fig. 4, Ref. 10) increases the inspection threshold when predicting that the signal level of the detection signal subsequently output by the detection unit exceeds the predetermined threshold (Para. 0215; Calibration).  
Claim 11
 	Otani et al. (2012/0274931) discloses the signal processing unit (Fig. 4, Ref. 10) determines whether the inspection object (Fig. 4, Ref. 1) has a defect according to a predetermined algorithm, and when changing operation of the illumination system (Fig. 4, Ref. 101, 109), the detection unit (Fig. 4, Ref. 111), and/or the signal processing unit (Fig. 4, Ref. 10) (Para. 0210-0212; respective associated units of the illumination optical system and the detection optical system are controlled), the signal processing unit (Fig. 4, Ref. 10) changes an internal parameter of the algorithm to correct a calculation result varying with such a change (Para. 0215; Calibration).

Allowable Subject Matter
Claims 2-5, 7, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 2, the prior art fails to disclose or make obvious an illumination system that applies the illumination light along a first path on a surface of the inspection object and applies the illumination light along a second path different from the first path, the detection unit outputs a first detection signal indicating intensity of the scattered light while the illumination system applies the illumination light along 16the first path, and outputs a second detection signal indicating intensity of the scattered light while the illumination system applies the illumination light along the second path, the signal processing unit calculates a difference between a DC component of the first detection signal and a DC component of the second detection signal, the illumination system further applies the illumination light along a third path different from both the first path and the second path, and the signal processing unit predicts based on the difference whether a signal level of a third detection signal exceeds the predetermined threshold, the third detection signal indicating intensity of the scattered light while the illumination system applies the illumination light along the third path, and in combination with the other recited limitations of claim 1. Claim 3 depends on claim 2.
	Regarding claim 4, the prior art fails to disclose or make obvious the signal processing unit uses a signal level of the detection signal indicating intensity of the scattered light reflected from the first portion to predict whether a signal level of the detection signal indicating intensity 
	Regarding claim 5, the prior art fails to disclose or make obvious a signal level of the detection signal indicating intensity of the scattered light reflected from the first portion exceeds a second threshold, the signal processing unit predicts that a signal level of the detection signal indicating intensity of the scattered light reflected from the second portion different from the first portion exceeds the predetermined threshold, and in combination with the other recited limitations of claim 1. 
 	Regarding claim 7, the prior art fails to disclose or make obvious a light source emitting the illumination light, 18a light quantity adjusting mechanism adjusting light quantity of the illumination light by attenuating the illumination light emitted by the light source, an optical element that changes a proportion of each polarization component of the illumination light and extracts a selected polarization component, a neutral density filter having variable optical density and attenuating light quantity of the illumination light, and a wave plate that changes a polarization state of the illumination light, wherein the signal processing unit changes operation of the light source, the light quantity adjusting mechanism, the optical element, the neutral density filter, and/or the wave plate and thus reduces the light quantity of the illumination light to be applied to the inspection object, and in combination with the other recited limitations of claims 1, 6. 
 	 Regarding claim 9, the prior art fails to disclose or make obvious the sensor outputs an output signal corresponding to amount of the detected photons, and the signal processing unit reduces a gain of the output signal corresponding to the photon amount and thus reduces 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        September 10, 2021